Reasons for Allowance
1.            This application is in condition for allowance.
2.            Claims 1-20 are allowed.
3.            The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a warning system for preventing injury to feeders by a mother in an animal farrowing location as claimed in detail, especially the feature of a processor that determines from a pattern of a plurality of possible action events stored in the buffer a likely action event which is a pattern of squeals and non-squeals indicative of the feeder being laid upon by the mother and the pattern possible action events is a predetermined number of cycles between a feeder squeal event and a feeder non-squeal event to reduce false positives from acting strictly on a single possible action event. Applicant’s arguments were persuasive because they showed that de Wit in view of Shoham neither discloses nor suggests the warning system processor as provided by claims 1, 19, and 20 . De Wit in view of Shoham teaches a warning system that determines a pattern of squeals indicative of the feeder being laid upon by the mother but not a processor that determines from a pattern of a plurality of possible action events stored in a buffer a likely action event which is a pattern of squeals and non-squeals indicative of the feeder being laid upon by the mother and the pattern possible action events is a predetermined number of cycles between a feeder squeal event and a feeder non-squeal event to reduce false positives from acting strictly on a single possible action event; thus, de Wit in view of Shoham do not fairly teach this limitation as specifically required by the claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643